Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080277997 to Kamiyama et al. (“Kamiyama”).

Regarding claims 1 and 2, Kamiyama (e.g. Fig. 7) discloses a wheel with a sub-air chamber SC with an upper plate 2 (see annotated drawing below of Fig. 7), bottom plate (that opposite of 2), side plates 1, edge sections 13e, joint sections (portions between 1 and 13e) with the edge sections locked into groove sections (portions defined by 15, 16 and corresponding axially extending flanges) on the well portion (that portion including 23a, 23b) with the remaining limitations evident from Fig. 7 in correspondence with the above.

    PNG
    media_image1.png
    610
    998
    media_image1.png
    Greyscale

Other relevant art: Examiner cites US 20170096028 setting forth sub chamber with side walls with edges locked into grooves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617